              Case 3:19-cr-00105-RS Document 23 Filed 05/31/19 Page 1 of 2



 1   RANDY SUE POLLOCK (CSBN 64493)
     Law Offices of Randy Sue Pollock
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ERICH SCHOENWISNER
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                            NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
                                               –ooo–
11
12    UNITED STATES OF AMERICA,                     No. CR. 19-0105-RS-1

13                  Plaintiff,
                                                    STIPULATION AND ORDER TO
14
                                                    CONTINUE DATE FOR
      vs.                                           SENTENCING
15
                                                    ____________________________

16    ERICH SCHOENWISNER,

17                  Defendant
                                               /
18
            Defendant Erich Schoenwisner, by and through his counsel of record Randy Sue
19
     Pollock, and Assistant United States Attorney Jose A. Olivera respectfully request that
20
     sentencing be continued from July 30, 2019 until December 17, 2019. Both parties need
21
     additional time to prepare for sentencing and defense counsel will be unavailable in
22
     September and October due to a trial that begins October 1 in the EDKY [United States
23
     vs. Nader Sarkhosh, et al., CR. 17-118-KKC].
24
     ///
25
     ///
26
     ///
27
     ///
28
              Case 3:19-cr-00105-RS Document 23 Filed 05/31/19 Page 2 of 2



 1
           United States Probation Officer Jill Polish Spitalier has no objection to this
 2
     continuance.
 3
 4
     Date: May 30, 2019                               ____________/s/____________
 5
                                                      RANDY SUE POLLOCK
 6                                                    Counsel for Defendant
                                                      Erich Schoenwisner
 7
 8
 9   Date: May 30, 2019                               _________/s/_______________
                                                      JOSE A. OLIVERA
10                                                    Assistant United States Attorney
11
12
13
14
     SO ORDERED:                                      ________________________
       Date: 5/31/19
15
                                                      RICHARD SEEBORG
16                                                    United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                            2
